NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tamara Stegmann on May 23, 2022.
The application has been amended as follows: 
Cancel claims 1-13 and 21-22.
ALLOW claims 23-27.
ALLOW new claims 28-34 as follows:
28. (New) The method according to claim 23, wherein the medium-chain triglycerides comprise at least 2 wt % C8 and C10 medium-chain triglycerides based on weight of the fatty acids.

29. (New) The method according to claim 23, wherein the glycaemic index of the composition is below 65.

30. (New) The method according to claim 23, wherein the protein fraction (c) comprises branched-chain amino acids.

31. (New) The method according to claim 30, wherein the protein fraction (c) comprises at least 10 wt % free leucine based on the weight of the protein fraction.

32. (New) The method according to claim 23, comprising less than 2 wt % ALA based on the weight of the fatty acids.

33. (New) The method according to claim 23, wherein the composition is tube fed.

34. (New) The method according to claim 23, wherein the method is for treating TBI in a patient not undergoing radiotherapy and/or chemotherapy.

Reasons for Allowance
The claimed invention is drawn to a method of treating traumatic brain injury (TBI) in a subject suffering therefrom, the method comprising enterally administering a nutritional composition comprising (a) a lipid fraction comprising DHA, medium chain triglycerides in an amount of 1-10% wt based on the weight of fatty acids, and saturated fatty acids comprising palmitic acid in an amount of more than 30% wt based on the weight of saturated fatty acids; (b) a digestible carbohydrate portion; (c) a protein fraction; and (d) a dietary fibers fraction – said composition having a ketogenic weight ratio between 1.8 and 2.7:1.
The closest prior art is Lynch et al (WO 2012/113415; of record), which teach related enteral ketogenic compositions that would reasonably find use in the treatment of TBI, but which differ in that:
(A) 	Lynch et al express a preference for including medium chain triglycerides in an amount that is more than 10% wt based on the weight of fatty acids (see Page 11, Lines 2 and 20-25: “[f]at is the main ingredient in the composition” wherein “the fat in the composition preferably comprises MCT… preferably… at least 15 wt% MCT… based on the total fat content of the composition”); and 
(B)	Lynch et al – while generically describing said compositions wherein “[t]he ketogenic diet should preferably have a weight ratio fat: protein and optionally carbohydrates of at least 2:1” (Page 3, Lines 4-5; see also Page 15, Lines 15-16: “more preferably between 2.5 to 1 and 4.5 to 1”) – only provide embodiments wherein the ketogenic weigh ratio is  4:1 (Page 17, Example 1, Table 1) and 3.9:1 (Page 18, Example 2).
Yet, as demonstrated by Applicant, administration of the instantly claimed compositions comprising 10% wt or less medium chain triglycerides (based on the total weight of fats) and having a ketogenic weight ratio between 1.8 and 2.7:1 are significantly more efficacious in the treatment of TBI when compared to the compositions of Lynch et al (Pages 29-32, Example 2).
In the instant case, the demonstrated result of optimizing the variables of medium chain triglycerides amount and ketogenic weight ratio in the compositions of Lynch et al is considered to be unexpectedly good.  And since the claims are drafted commensurate in scope with the can a patent critical ranges, the claims are ALLOWED. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611